Loring, J.
1. The objection that the administrator had an adequate remedy at law is not well taken. It was not a valid legal defence to the actions at law that Mrs. Richardson agreed to accept $200 in compromise of the claims there sued on, so long as she refused to accept the money ; and the fact, if it is a fact, that the relief sought by this bill in equity could have been as effectually set up in those actions as an equitable defence, does not deprive this court of its jurisdiction to entertain the bill, to enjoin the prosecution of the actions at law, and to direct the defendant to deliver the formal discharge agreed upon. New York, New Haven & Hartford Railroad v. Martin, 158 Mass. 313, 315.
*1292. We are of opinion that the administrator had authority to make the compromise in question, which disposed of all the claims upon which the representation of apparent insolvency was based and which, in fact, made the estate solvent.
No provision is made in the statute for compounding and settling controversies where the estate of a deceased person has been represented to be apparently insolvent and a decree of the Probate Court has been made granting a commission, or, as in the case at bar, directing proof of claims to be made in the court itself. In this respect, the provisions of the statute are unlike the provisions in case of an insolvent debtor, see Pub. Sts. c. 157, § 57, and it may be for that reason that ordinarily no compromise can be made of a controversy, in case of the insolvency of the estate of a deceased person which involves the payment by the estate of a sum of money.
! But it is expressly provided by Pub. Sts. c. 137, § 22, that if, when the list of allowed claims is complete, the assets prove sufficient to pay all such claims, the administrator shall pay them in full without any order of the Probate Court, and if any other debt is afterwards recovered against him he shall be liable therefor only to the extent of the assets then remaining. It appears by the representation of insolvency made in this case that the assets of the estate amounted to $4,889.90, after paying the funeral expenses, which amounted to $187.50. The claims against the estate were the charges of administration, estimated at $700, and the claim of the defendant, amounting to $14,895.36 and sundry claims to the amount of $34.01.
It appears from Pub. Sts. c. 137, § 22, that when the amounts prove sufficient to pay all debts it is the duty of the administrator to pay them without any order or direction from the Probate Court. By the compromise of the defendant’s claim amounting to $14,895.36 by payment of $200 the estate was made abundantly solvent, and it thereby became the duty of the administrator to pay all claims in full, without further order or direction of the Probate Court. We are of opinion that the power of an administrator to make a compromise which renders the estate solvent is not taken away by a representation of apparent insolvency followed by a decree for a commission, or, as in this case, by an order for proof of claims to be made before *130the court itself, and the right of the administrator to make the compromise apart from the representation of apparent insolvency is plain. Thayer v. Kinsey, 162 Mass. 232,235. Chadbourn v. Chadbourn, 9 Allen, 173.
It follows that the plaintiff is entitled to a decree in accordance with the prayers of his bill.

So ordered.